Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered September 9, 1988, convicting him of arson in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
We have considered and rejected most of the contentions raised by the defendant upon the appeal by his codefendant Phillip Amato, with whom this defendant was jointly tried (see, People v Amato, 173 AD2d 714 [decided herewith]). The defendant has not raised any arguments requiring a different result.
In addition, we note that we agree with the defendant that the court erred in precluding him from questioning Fire Marshal John Carney regarding a prior inconsistent statement made to him by Joseph Minchella, which, at trial, Minchella denied making (see, Richardson, Evidence, §§ 501, 502 [Prince 10th ed]). However, in light of the overwhelming evidence of the defendant’s guilt adduced at the trial, the error was harmless (see, People v Crimmins, 36 NY2d 230). Bracken, J. P., Kooper, Sullivan and O’Brien, JJ., concur.